                  Case 1-18-46844-nhl              Doc 5       Filed 12/01/18         Entered 12/02/18 00:19:47

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 18-46844-nhl
Alveeru Inc                                                                                                Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: tguzman                      Page 1 of 1                          Date Rcvd: Nov 29, 2018
                                      Form ID: pdf000                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 01, 2018.
ptcrd           Eli Kass,   3637 E Atlantic Blvd,   Pompano Beach, FL 33062
ptcrd           NY Corporate Solutions Inc,   c/o Eli Kass,   3637 E Atlantic Blvd,   Pompano Beach, Fl 33062

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 01, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 29, 2018 at the address(es) listed below:
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 1
             Case 1-18-46844-nhl               Doc 5   Filed 12/01/18      Entered 12/02/18 00:19:47


Information to identify the case:
Debtor
                Alveeru Inc                                              EIN 00−0000000
                Name


United States Bankruptcy Court Eastern District of New York
                                                                         Date case filed for chapter 11 11/29/18
Case number: 1−18−46844−nhl




                          SUMMONS TO DEBTOR IN INVOLUNTARY CASE

To the above named debtor:

A petition under Title 11, United States Code was filed against you on November 29, 2018, in this Bankruptcy Court
requesting an Order for Relief under Chapter 11 of the Bankruptcy Code (Title 11 of the United States Code).

YOU ARE SUMMONED and required to file with the clerk of the bankruptcy court a motion or answer to the
petition within 21 days after the service of this summons. A copy of the petition can be viewed at the Court or on
PACER (Public Access to Court Electronic Records).


 Address of Clerk:         United States Bankruptcy Court
                           271−C Cadman Plaza East, Suite
                           1595
                           Brooklyn, NY 11201−1800

At the same time, you must also serve a copy of your motion or answer on petitioner's attorney.

Name and Address of Petitioner's Attorney:

                          NY Corporate Solutions Inc
                          c/o Eli Kass
                          3637 E Atlantic Blvd
                          Pompano Beach, Fl 33062

                          Eli Kass
                          3637 E Atlantic Blvd
                          Pompano Beach, FL 33062

If you make a motion, your time to serve an answer is governed by Federal Rule of Bankruptcy Procedure 1011(c).

If you fail to respond to this summons, the order for relief will be entered.



Dated: November 29, 2018

                                                                For the Court, Robert A. Gavin, Jr., Clerk of Court



BLinvol1r.jsp [Involuntary summons 02/01/17]
